[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                               DEC 13, 2007
                               No. 07-12327                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                  D. C. Docket No. 06-00488-CR-SLB-PWG

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

MAURICIO MARTINEZ MORALES,

                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Alabama
                        _________________________

                             (December 13, 2007)

Before CARNES, BARKETT and HULL, Circuit Judges.

PER CURIAM:

     After a jury trial, Mauricio Martinez Morales was convicted of conspiracy to
distribute and possess with intent to distribute methamphetamine, in violation of 21

U.S.C. § 846; possession with intent to distribute methamphetamine, in violation of

21 U.S.C. § 841(a)(1), (b)(1)(C); possession of a firearm in furtherance of a drug

trafficking crime, in violation of 18 U.S.C. § 924(c); and possession of a firearm

while being an illegal alien, in violation of 18 U.S.C. § 922(g)(5).

       On appeal, Morales challenges only his conviction for possession of a

firearm in furtherance of a drug trafficking offense, arguing that there was

insufficient evidence to convict him of this firearm offense.1 Specifically, Morales

maintains that the government failed to prove a sufficient nexus between the

firearms found in his vehicle and his drug offenses.

       To convict a defendant of possession of a firearm in furtherance of a drug

trafficking offense, the government must prove beyond a reasonable doubt that

“during and in relation to any crime of violence or drug trafficking crime . . . [he]

use[d] or carrie[d] a firearm, or . . . , in furtherance of any such crime, possesse[d]


       1
        We “review de novo . . . the sufficiency of the evidence to sustain a conviction, viewing
the evidence in the light most favorable to the government and drawing all reasonable inferences
and credibility choices in favor of the jury’s verdict.” United States v. Tampas, 493 F.3d 1291,
1297-98 (11th Cir. 2007) (quotation marks omitted). To support a guilty verdict, “[i]t is not
necessary that the evidence exclude every reasonable hypothesis of innocence or be wholly
inconsistent with every conclusion except that of guilt . . . .” United States v. Anderson, 289 F.3d
1321, 1326 (11th Cir. 2002) (quotation marks omitted). Rather, “[t]he evidence is sufficient so
long as a reasonable trier of fact, choosing among reasonable interpretations of the evidence,
could find guilt beyond a reasonable doubt.” United States v. Pineiro, 389 F.3d 1359, 1367 (11th
Cir. 2004).


                                                 2
a firearm.” See 18 U.S.C. § 924(c)(1)(A). For a defendant’s possession to be “in

furtherance of” a drug trafficking crime, “there must be ‘some nexus between the

firearm and the drug selling operation.’” United States v. Garcia, 447 F.3d 1327,

1340 (11th Cir. 2006) (quoting United States v. Timmons, 283 F.3d 1246, 1253

(11th Cir. 2002)). In determining whether a nexus exists sufficient to sustain the

conviction, we consider, inter alia, “the type of drug activity that is being

conducted, accessibility of the firearm, the type of the weapon, whether the

weapon is stolen, the status of the possession (legitimate or illegal), whether the

gun is loaded, proximity to the drugs or drug profits, and the time and

circumstances under which the gun is found.” Timmons, 283 F.3d at 1253

(quotation marks omitted).

      Here, sufficient evidence supported the jury’s finding that Morales’s

possession of the firearms was “in furtherance of” his drug trafficking offenses.

The search of Morales’s vehicle uncovered: a firearm on the right side of the

driver’s seat, where Morales was sitting when officers responded to the scene;

another firearm behind the front passenger’s seat; methamphetamine in the pocket

of the driver’s side door and beneath the steering wheel; a glass pipe used for

smoking methamphetamine underneath the driver’s seat; and $4,800 in the glove

compartment. The firearms, which Morales admitted were his, were loaded and



                                           3
easily accessible. The firearms were found in close proximity to the

methamphetamine and the money, which the jury reasonably believed to be drug

profits.

       The government presented evidence that drug dealers frequently carry

firearms to protect themselves, their drugs and their money and that one of

Morales’s guns was a type commonly possessed by drug traffickers. Alcocer

Jimenez Sabino, Morales’s coconspirator, testified that he had been buying

methamphetamine from Morales for eighteen months and that he had observed

Morales carrying a firearm when Morales went to get drugs, but not at other times.

       A reasonable jury could infer from this evidence that the purpose of the

firearms found in the car was to protect Morales’s drugs and drug profits that were

also found in the car. Accordingly, there was sufficient evidence in the record to

establish a nexus between the firearms and Morales’s drug trafficking offenses

and for the jury to conclude beyond a reasonable doubt that the firearms were not

merely present, as Morales contends, but were possessed in furtherance of

Morales’s drug trafficking offenses.

       AFFIRMED.




                                          4